—Judgment, Supreme Court, New York County (Herman Cahn, J.), entered November 13, 2002, awarding plaintiff $1,320,800, plus interest, costs and disbursements, and bringing up for review an order, same court and Justice, entered on or about November 12, 2002, which, insofar as reviewable, granted plaintiffs motion to enter judgment pursuant to this Court’s remand, unanimously affirmed, with one bill of costs. Appeal from the aforesaid order *90unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
We decline to review the denial of defendants’ motions contained in the order and culminating in the judgment on appeal. Such motions, although denominated as ones for summary judgment, leave to amend the answer, and renewal of plaintiffs prior motion for summary judgment granted by this Court on a prior appeal (294 AD2d 308 [2002]), were, in effect, for reargument of the previously reviewed prior motion, since they merely advanced a new theory as to why the parties’ settlement agreement is unenforceable and not any new factual allegations or evidence (see Haberman v Wright, 295 AD2d 142 [2002]). In any event, were we to reach the merits, we would find no impermissible fee arrangement in either the parties’ employment agreement or settlement agreement (see Atkins & O'Brien v ISS Intl. Serv. Sys., 252 AD2d 446 [1998]). We have considered defendants’ other arguments and find them unavailing. Concur — Nardelli, J.P., Tom, Andrias and Lerner, JJ.